Citation Nr: 1523847	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-34 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board notes that the Veteran completed a substantive appeal on the issue of entitlement to an earlier effective date for a grant of entitlement to service connection for diabetes mellitus.  A December 2013 statement indicates the appeal was withdrawn.  Thus, the Board will not address that issue.

The Veteran submitted a new private opinion in September 2014.  The claim is being granted, as discussed below.  Therefore, although the Veteran did not submit a waiver of RO consideration of the new evidence, there is no prejudice to the Veteran in proceeding to adjudicate the appeal.

The issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  In an April 1984 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss; the Veteran did not appeal the decision and it became final.

2.  In a May 2003 rating decision, the RO denied the Veteran's petition to reopen his claim for entitlement to service connection for bilateral hearing loss; the Veteran did not appeal the decision and it became final.

3.  Evidence submitted subsequent to the May 2003 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  Right ear hearing loss was noted on the Veteran's entrance into active service, but was shown to have been aggravated during his active service.


CONCLUSIONS OF LAW

1.  The April 1984 and May 2003 rating decisions are final as to the claim of service connection for right ear hearing loss.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1131, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.306, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  New and Material Evidence

The Veteran asserts that his claim for entitlement to service connection for right ear hearing loss should be reopened.  For the reasons that follow, the Board grants the Veteran's claim.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for entitlement to service connection for bilateral hearing loss was initially denied by the RO in an April 1984 rating decision.  The Veteran did not appeal the decision and it became final.  The Veteran's claim to reopen his claim for entitlement to service connection for bilateral hearing loss was denied in a May 2003 rating decision.  The Veteran did not appeal the decision and it became final.  

Since the last final rating decision in May 2003, the Board finds that new and material evidence has been received.  In a September 2014 opinion, F.B., BC-HIS, a Hearing Instrument Specialist, stated that "It is my opinion that his right ear also presents a type of hearing loss that could be the result of exposure to loud sounds during his military service."

As discussed below, the Veteran had preexisting right ear hearing loss at the time of his entrance into service.  Thus, service connection is warranted for right ear hearing loss if it was aggravated in service.  The Veteran was exposed to loud noise in service.  The September 2014 opinion indicates the Veteran's right ear hearing loss may have been worsened as a result of exposure to loud sounds during his military service.  Under the low threshold of Shade, the Board finds that the opinion is new and material.  Consequently, the Veteran's claim for entitlement to service connection for right ear hearing loss is reopened.

III.  Service Connection

For the reasons discussed below, the  Board finds that service connection is warranted for right ear hearing loss.  

The Veteran underwent a hearing examination in March 1968 for induction into service.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
75
-
80

In a March 1968 report of medical history, the Veteran noted having had right ear hearing loss since age 11.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Therefore, the entrance examination indicates the Veteran had right ear hearing loss for VA purposes, prior to his active duty service.  As the right ear hearing loss preexisted military service, the presumption of soundness does not apply.

Consequently, service aggravation of the preexisting right ear hearing loss is the claim at issue, not service connection for right ear hearing loss.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The burden of proof initially rests with the claimant to show increase in severity of the disability during service.  See Wagner, 370 F.3d 1089 .  Only then is the presumption of aggravation triggered, shifting the burden to the government; such burden to be met by a showing of clear and unmistakable evidence that the increase was not beyond its natural progression.  Id. 

After considering all of the relevant evidence in this case, the Board is at the very least left with reasonable doubt as to whether the Veteran's right ear hearing loss permanently increased in severity during service. 

A February 1970 service treatment record notes that the Veteran has had right ear hearing loss since age 10-11.  "Now since serving 10 months [with] 12th Marines Artillery Group has bilateral sensory-neural loss- [right] ear being much more severe- (almost deaf [right])."  

An April 1970 letter from the U.S. Naval Hospital in Philadelphia, Pennsylvania indicates the Veteran was admitted with a diagnosis of bilateral hearing loss.  After an adequate period of evaluation and treatment, the diagnosis was revised to deafness of the right ear.

The Veteran underwent a hearing examination in May 1970 for release from active duty service.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
85
90
85

The right ear hearing loss results at the time of his release from active duty are higher than the results at the time of his induction into service.  

In a February 2013 VA opinion, the examiner found that the Veteran's preexisting hearing loss was not aggravated beyond normal progression.  In the rationale, the examiner cited the Veteran's 1968 entrance exam and an October 1968 exam.  The examiner stated that "no significant drop in (R) ear thresholds was indicated from induction to separation."

The examiner did not specifically cite the May 1970 separation examination report, which indicates the Veteran had audiometric evaluation results ranging from 5 to 25 degrees worse than at his induction evaluation.  Another service treatment record from April 1970 indicates the Veteran's diagnosis was revised to deafness of the right ear.  As the examiner failed to address the relevant service records, which indicate the Veteran's right ear hearing loss worsened in service, the Board finds that the opinion is inadequate and therefore, not probative.

As noted above, the September 2014 private opinion reflects that the Veteran's right ear presents a type of hearing loss that could be the result of exposure to loud sounds during his military service.

The Veteran's separation examination report indicates the Veteran's pure tone thresholds worsened by 25 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 10 decibels at 2000 Hertz and 5 decibels at 4000 Hertz.  The April 1970 letter from the U.S. Naval Hospital indicates the Veteran's right ear diagnosis was revised to deafness of the right ear.  Therefore, the Board finds the evidence shows the Veteran's right ear hearing loss increased during service.  

 That presumption of aggravation can only be rebutted by clear and unmistakable evidence that the increase in severity was due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  The clear and unmistakable evidentiary standard has been described as an onerous one.  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  As the Board finds that the February 2013 VA opinion is inadequate, there is no clear and unmistakable evidence of record demonstrating that the increase in severity during service was due to the natural progress of the Veteran's right ear hearing loss.  The fact that the Veteran incurred left ear hearing loss in service, and is service-connected for left ear hearing loss, is also persuasive evidence of acoustic trauma sustained in the right ear, resulting in additional hearing loss.  For these reasons, the Board finds that the appeal as to this issue must be granted.  Service connection based on permanent aggravation of the Veteran's right ear hearing loss is granted.



ORDER

New and material evidence having been received, the claim for entitlement to service connection for right ear hearing loss is reopened.

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


